DWAYNE RODNEY WOODRUFF,                         §              No. 08-19-00141-CR

  Appellant,                                      §                 Appeal from the

  v.                                              §               384th District Court

  THE STATE OF TEXAS,                             §            of El Paso County, Texas

  Appellee.                                       §                 (20170D02504)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 18TH OF AUGUST, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.